Citation Nr: 0609364	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1994.

This matter comes to the Board of Veterans' Appeals from an 
April 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock 
Arkansas.  The veteran's claims file was transferred to the 
VARO in Muskogee, Oklahoma, from which this case now 
originates.

In April 2005, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for right eye and low 
back disorders.  

When examined for enlistment in December 1967, neither visual 
nor lumbar abnormalities were noted.  

Service medical records indicate that right eye defective 
visual acuity was noted in September 1971 and, in February 
1973, recurrent lumbar muscle sprain was noted. 

The service medical records further indicate that in October 
1982, the veteran was treated for complaints of decreased 
right eye vision and diagnosed with central serous 
retinopathy, spontaneous with findings of macular edema and 
RPE (retinal pigment epithelium) defect.  In January 1983, a 
history of central serous retinopathy and central retinal 
detachment that resolved to normal visual acuity was noted 
and the veteran was found fit for Aircrew candidacy.  In 
January and November 1983, the veteran's central serous 
retinopathy was reported resolved; a January 1983 record 
reflects a right eye detached retina in 1982 that was 
resolved; and, in August 1986, refraction error was noted. 

Further, on reports of medical examinations in August 1987 
and August 1988, the veteran's history of right eye 
retinopathy was noted, with a notation of "leaking retina 
[right eye] treated in October 1982" on the veteran's report 
of medical history.  An August 1990 entry indicates the 
veteran had retinal detachment with questionable distance 
visual acuity.  Amblyopia of the right eye and presbyopia 
were diagnosed.  On eye examination in April 1993, the 
veteran was diagnosed with hyperopia, presbyopia and macular 
degeneration.  Evaluation of the retina showed RPE changes.  
When examined at retirement in April 1993, the veteran was 
noted to have distance visual acuity, corrected to 20/20 with 
full field of vision, bilaterally.  On report of medical 
history in April 1993, the examiner noted the veteran's 
vision in both eyes and use of corrective lenses.  Old 
retinal detachment, hyperopic, presbyopic, macular 
degeneration with RPE changes was noted.  

With regard to the veteran's low back disorder, service 
medical records indicate that in August 1969 and July 1984, 
he was treated for complaints of low back pain, although the 
latter complaints appear to have been associated with 
gastroenteritis.  In both instances, the examiners noted 
tenderness in the low back area.  An x-ray study in August 
1969 was negative for any findings of fracture.

An October 1998 private eye examination indicates that the 
veteran was diagnosed with age-related macular degeneration 
(ARMD) of the right eye and noted to have "metolic type 
plaque."  The examiner observed pigment change and RPE 
dropout of the right eye.  Visual acuity in the right eye was 
20/200.  The veteran reported an inability to see road signs 
or read a newspaper with his right eye.  

On VA optometry examination in October 2000, the veteran 
reported a 3-year history of decreased vision.  He also 
referred to his in-service treatment, reported in 1981, for a 
"large spot" in his right eye central vision that resolved.  
Right eye visual acuity was noted as 20/200.  The VA 
optometrist's diagnosis was ARMD of the right eye.  

On VA eye examination in March 2003, the veteran gave a 
negative history of ocular disease.  The veteran's chief 
complaint was decreased right eye vision.  His past ocular 
history included ARMD, a 3-year history of decreased vision 
in the right eye (OD).  The VA examiner referenced the 
October 2000 VA optometrist's report and opined that the 
veteran's "mild ARMD and suspect congenital amblyopia is 
cause for OD vision decrease."  The examiner's assessment 
was that the veteran's decreased right eye vision, previously 
diagnosed by an outside physician as due to ARMD was more 
likely secondary to congenital amblyopia.  The examiner noted 
that the objective findings did not correlate with the amount 
of decreased right eye acuity.  The examiner opined that mild 
macular degeneration was present but did not appear to be the 
cause of decreased vision.  The examiner noted that while 
past exams showed the same findings and suggested congenital 
amblyopia as the cause for decreased vision, further tests to 
find etiology of decreased vision were needed.  

Under 38 C.F.R. § 3.303(c) (2005), congenital or 
developmental abnormalities, to include refractive error of 
the eye, are not considered diseases or injuries within the 
meaning of applicable legislation governing the awards of 
compensation benefits.  

However, the Board is of the opinion that the veteran should 
be afforded a VA ophthalmologic examination to determine the 
etiology of any currently diagnosed eye disorder found to be 
present, including whether any congenital eye disorder was 
unmistakably worsened in service.  

As well, a March 2003 VA orthopedic examination notes the 
veteran's history of lower back problems attributed to heavy 
lifting in service and a diagnosis of mild degenerative joint 
disease of the lumbosacral spine.  However, the examiner was 
not asked to render an opinion as to the etiology of any 
currently diagnosed back disorder found to be present.  The 
Board is of the opinion that the veteran should be afforded a 
VA orthopedic examination to determine the etiology of any 
currently diagnosed back disorder found to be present.  
Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA examination by a physician with 
expertise in eye diseases, e.g., an 
ophthalmologist, to determine the etiology 
of any currently diagnosed right eye 
disorder found to be present.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The VA examiner is requested to review the 
veteran's medical records, including in-
service indications of visual impairment 
in service, particularly as noted in the 
records dated from 1982 through 1993, and 
render a medical opinion regarding the 
following:

a. Does the appellant currently have a 
right eye disorder manifested by age-
related macular degeneration (ARMD), 
congenital amblyopia, hyperopia, 
presbyopia, or other eye disability (or 
disabilities)?

b. If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury?

c. Taking into consideration the 
evidence incorporated in the service 
medical records (including the January 
1983, August 1987, August 1988, 
September 1989, and April 1993 
examination reports, and the October 
1982, January and November 1983, August 
1986, August 1990, and April 1993 
clinical records), the October 1998 
private eye examination (diagnosing 
ARMD), the October 2000 VA optometry 
examination report (diagnosing ARMD in 
the right eye) and the March 2003 VA 
optometry examination report (to the 
effect that mild macular degeneration 
did not appear to cause the veteran's 
decreased vision; and noting congenital 
amblyopia as the cause for the 
decreased vision), when was the 
disability (or disabilities) incurred?

d. If any right eye disability was 
incurred before January 1968, was there 
an increase in disability, beyond the 
natural progress of the disorder, 
during a period of military duty?

e. If the veteran's right eye 
disability is determined to not be a 
developmental defect, then the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's current 
eye disability is related to service, 
or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

f. The VA examiner should provide a 
rationale for all opinions expressed.  
The examination report should indicate 
if the examiner reviewed the veteran's 
medical records. 

2. Then, the RO should schedule the veteran for an 
appropriate VA examination (e.g., orthopedic) to 
determine the etiology of currently diagnosed low back 
disorder found to be present.  A complete history of the 
claimed disorder should be obtained from the veteran.  
All indicated tests and studies should be performed and 
all clinical findings reported in detail.
	
The VA physician is requested to render an opinion 
as to whether the veteran has any current low back 
disorder. If such a low back disorder is diagnosed, 
the examiner is requested to render an opinion as 
to whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that any 
currently diagnosed low back disorder was caused by 
military service (including the findings noted in 
the August 1969 and June 1984 service medical 
records), or whether such an etiology or 
relationship is unlikely (i.e., less than a 50-50 
probability).

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3. Thereafter, the RO should readjudicate the veteran's 
claims for service connection for low back and right eye 
disorders.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all relevant 
actions taken on the claims, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal since the 
April 2004 SOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


